Citation Nr: 0303689	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  94-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for arthritis of the left 
knee.

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1973 and from September 1981 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied, in part, service connection for 
asthma, bilateral hearing loss, lumbosacral strain, arthritis 
of the left and right elbows, and arthritis of the left and 
right knees. 

During the course of the appeal, the RO granted service 
connection for asthma and lumbosacral strain in an October 
1994 decision.  

In a July 1996 decision, the Board denied service connection 
for bilateral hearing loss and arthritis of the left elbow, 
and remanded the issues of service connection for bilateral 
arthritis of the knees and arthritis of the right elbow for 
additional development.

In October 1996, the veteran's file was permanently 
transferred to the RO in Denver, Colorado.

In an October 2002 decision, the RO granted service 
connection for arthritis of the right elbow.  

In as much as the rating actions of October 1994 and October 
2002 represent a full grant of the benefits sought with 
regard to entitlement to service connection for asthma, 
lumbosacral strain, and arthritis of the right elbow, they 
are no longer before the Board.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1977).

The Board notes that additional issues that are related to 
Persian Gulf service, namely service connection for joint 
pain, bleeding gums, and cracked teeth, were denied in an 
August 1998 rating decision.  Subsequent to the veteran's 
October 1998 notice of disagreement, the RO issued a rating 
decision in December 2000.  As the veteran has never been 
furnished a statement of the case regarding these issues, the 
Board is obligated to remand them.

The Board notes that the RO received a claim for service 
connection for dental trauma in May 1997.  A service 
connection claim was received in March 2002 for diabetes 
mellitus.  In addition, the veteran's representative 
addressed the issues of service connection for hearing loss 
and a left elbow disorder in a February 2003 informal hearing 
presentation.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran is not currently diagnosed as having 
arthritis of the left or right knee.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the left knee that 
is related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  The veteran does not have arthritis of the right knee 
that is related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3,159, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the April 1993 rating decision, January 1994 
statement of the case, and supplemental statements of the 
case dated in November, 1994, January and October 1998, 
December 200, and October 2002 the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
which would substantiate the claims, and the evidence that 
has been considered in connection with the appeal.  Moreover, 
in a letter dated in June 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  The Board finds that this letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been provided ample opportunity to submit such 
information and evidence.

Factual Background

Service medical records from the veteran's first period of 
service indicated that he bumped his left knee in June 1972.  
Service medical records from his second period of service 
indicated that he fell on his knee in April 1982 and had 
tenderness post knee.  X-rays of the knee were normal.

The veteran underwent a general medical VA examination in 
July 1992.  He reported that he had bilateral knee pain for 
some time.  There was no apparent bone change in the 
appearance of the knees.  The diagnosis was osteoarthritis of 
the knees.

An x-ray report from a VA Medical Center (VAMC) dated in 
September 1992 revealed that there was no definite 
abnormality of the knees.  The impression was: a normal 
study.

During a June 1994 personal hearing, the veteran testified 
that he had knee pain in the service that was diagnosed as 
arthritis.  He stated that he had knee pain and that both 
knees gave out.

During a July 1994 VA examination, the veteran reported a 
history of chronic knee pain in service that was aggravated 
by activity and cold weather.  The impression was 
chondromalacia of the knees.

Complaints of bilateral knee pain were also noted in an 
August 1995 VA examination report.

A September 1997 VA examination report included an opinion 
that there was no objective evidence to support service 
connection for arthritis of the knees.

Medical records from the Denver VAMC dated from September 
1997 to February 1998 do not show the veteran received any 
treatment for his knees.

The veteran underwent a VA examination in March 1998.  The 
report noted that there was no deformity, instability, or 
tenderness in the extremities.

An April 1998 VA examination report indicated that there was 
no objective evidence of arthritis.  X-rays of the veteran's 
knees were normal.  The examiner noted a previous VA 
examination in July 1992 diagnosed osteoarthritis of the 
knees and that an August 1994 VA examination report diagnosed 
chondromalacia of the knees.  The examiner's review of the 
claims file showed that there was no evidence to substantiate 
either of these diagnoses.  Examination of the joints was 
normal.  Although the veteran had complaints of pain, there 
was no objective evidence noted to explain it.

Testimony presented during a December 1998 personal hearing 
did not specifically address the veteran's complains of a 
bilateral knee disorder.

Treatment records from the Denver VAMC dated from July 1998 
to September 2000 noted complaints of knee pain in May 1999.  
Records dated from April to July 2001 did not contain any 
complaints of or treatment related to the veteran's knees.

A September 2001 VA X-ray study of the knees concluded that 
the knees were normal for the veteran's age.

The veteran underwent a VA examination in September 2002.  
His complaints were consistent with what was previously 
reported.  He indicated that there was no specific injury or 
surgery to the knees.  X-rays of the veteran's knees were 
normal.  There was no evidence of arthritis.  The knees 
appeared normal with no obvious explanation for joint pain.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic  disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms, however, is required where the condition in service 
is not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) .

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).   

In the present case, the evidence shows that the veteran had 
two minor injuries to the knee in service that did not 
require any follow-up treatment.  A diagnosis of 
osteoarthritis of the knees was made within six months of 
separation from service during a VA examination.

Although arthritis is a presumptive disability if diagnosed 
within one year of service and is manifested to a compensable 
degree within that time period, the accuracy of this early 
diagnosis is called into question for several reasons.  The 
examiner who diagnosed osteoarthritis indicated that there 
was no apparent bone change in the knees.  A September 1997 
VA examiner opined that there was no objective evidence to 
support service connection for arthritis of the knees.  Knee 
x-rays have consistently revealed normal findings.  In 
addition, VA examination reports dated in April 1998 and 
September 2002 also indicated that there was no objective 
evidence of arthritis of the knees.  In fact, VA examinations 
in March and April 1998, and September 2002 did not find any 
objective evidence of knee disorders to explain the veteran's 
complaints of pain.

The Board recognizes that the veteran contends he has 
bilateral knee pain and medical records showed reports of 
these complaints; however, there is no objective medical 
evidence to support a current diagnosis of any knee 
disorders.

As there are numerous opinions that indicate the initial 
diagnosis of arthritis was incorrect, and that there is no 
evidence of current knee disorders, the preponderance of the 
evidence is against the veteran's claim of service connection 
for arthritis of the knees.  As a result, the benefit-of-the-
doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the right knee is denied.


REMAND

An August 1998 rating decision denied the veteran's claim for 
service connection for a number of conditions related to 
service in the Persian Gulf to include joint pain, bleeding 
gums, and cracked teeth.  A notice of disagreement was timely 
filed in October 1998.  Although a statement of the case was 
eventually issued in October 2002 with regard to the other 
issues related to service in the Persian Gulf, the statement 
of the case did not address the aforementioned joint pain, 
bleeding gums, and cracked teeth.  In such cases, the 
appellate process has commenced and the veteran is entitled 
to a statement of the case on the issue.  Pond v. West, 12 
Vet App 341 (1999); Manlicon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue on the merits, the issues of 
entitlement to service connection for joint pain, bleeding 
gums, and cracked teeth are to be remanded to the RO for 
additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should also furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to service 
connection for joint pain, bleeding gums, 
and cracked teeth due to Persian Gulf 
service.  If, and only if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



